           Case 1:20-cr-00212-DAD-BAM Document 56 Filed 01/19/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ANGELA SCOTT
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00212 DAD-BAM
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                            AND ORDER
14   MIGUEL ZUNIGA ARTEAGA,                               CURRENT HEARING DATE: January 27, 2021
     ARMANDO MARTINEZ,                                    TIME: 1:00 p.m.
15   TERRY WHITED,
     MIGUEL ANGEL SANCHEZ-MEZA,                           PROPOSED HEARING DATE: April 28, 2021
16   JUAN VIZUETT-RESENDIZ, and
     VINCENTE SALVADOR ARENAS-GARCIA,
17                                                        COURT: Hon. Barbara A. McAuliffe
                                  Defendants.
18

19
            This case is set for status conference on January 27, 2021. On May 13, 2020, this Court issued
20
     General Order 618, which suspends all jury trials in the Eastern District of California until further
21
     notice, and allows district judges to continue all criminal matters. This, previous, and subsequent
22
     General Orders were entered to address public health concerns related to COVID-19.
23
            Although the General Orders address the district-wide health concern, the Supreme Court has
24
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive
25
     openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.
26
     Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
27
     exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at
28
     509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00212-DAD-BAM Document 56 Filed 01/19/21 Page 2 of 5


 1 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

 2 or in writing”).

 3          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 4 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 5 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 6 the ends of justice served by taking such action outweigh the best interest of the public and the

 7 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 8 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 9 ends of justice served by the granting of such continuance outweigh the best interests of the public and
10 the defendant in a speedy trial.” Id.

11          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

12 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

13 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

14 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

15 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

16 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

17 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

18 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

19 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

20          In light of the societal context created by the foregoing, this Court should consider the following

21 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

22 justice exception, § 3161(h)(7) (Local Code T4). 1 If continued, this Court should designate a new date

23 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

24 pretrial continuance must be “specifically limited in time”).

25                                                 STIPULATION

26          Plaintiff United States of America, by and through its counsel of record, and defendant MIGUEL

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00212-DAD-BAM Document 56 Filed 01/19/21 Page 3 of 5


 1 ZUNIGA ARTEAGA, by and through defendant’s counsel of record, Nicholas Reyes, defendant

 2 MIGUEL ANGEL SANCHEZ-MEZA, by and through defendant’s counsel of record, Richard A.

 3 Beshwate, and VINCENTE SALVADOR ARENAS-GARCIA, by and through defendant’s counsel of

 4 record, Harry M. Drandell, seek a continuance of the current status conference to April 28, 2021 and

 5 hereby stipulate as follows:

 6         1.      By previous order, this matter was set for status on January 27, 2021.

 7         2.      By this stipulation, defendants now move to continue the status conference until April 28,

 8 2021, and to exclude time between January 27, 2021, and April 28, 2021, under Local Codes T2 and T4.

 9         3.      The parties agree and stipulate, and request that the Court find the following:

10                 a)      The government has represented that the discovery associated with this case

11         includes over 11,000 pages of Bates stamped discovery and several months of wiretap

12         recordings. All of this discovery has been either produced directly to counsel and/or made

13         available for inspection and copying.

14                 b)      Counsel for defendants desire additional time to consult with their clients, to

15         review the current charges, to conduct investigation and research related to the charges, to review

16         and copy discovery for this matter, to discuss potential resolutions with their clients, to prepare

17         pretrial motions, and to otherwise prepare for trial.

18                 c)      Counsel for defendants believe that failure to grant the above-requested

19         continuance would deny them the reasonable time necessary for effective preparation, taking into

20         account the exercise of due diligence.

21                 d)      The government does not object to the continuance.

22                 e)      Additionally, given the voluminous discovery and the fact that this case involved

23         a wiretap investigation, it is so complex that it is unreasonable to expect adequate preparation for

24         pretrial proceedings or for the trial itself prior to April 28, 2021.

25                 f)      Based on the above-stated findings, the ends of justice served by continuing the

26         case as requested outweigh the interest of the public and the defendant in a trial within the

27         original date prescribed by the Speedy Trial Act.

28                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00212-DAD-BAM Document 56 Filed 01/19/21 Page 4 of 5


 1          et seq., within which trial must commence, the time period of January 27, 2021 to April 28,

 2          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 3          T4] and 18 U.S.C. § 3161(h)(7)(A), B(ii) [Local Code T2], because it results from a continuance

 4          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

 5          justice served by taking such action outweigh the best interest of the public and the defendant in

 6          a speedy trial.

 7          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 8 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 9 must commence.
10          IT IS SO STIPULATED.

11

12
     Dated: January 18, 2021                                  MCGREGOR W. SCOTT
13                                                            United States Attorney
14
                                                              /s/ ANGELA SCOTT
15                                                            ANGELA SCOTT
                                                              Assistant United States Attorney
16

17
     Dated: January 18, 2021                                  /s/ per email authorization
18                                                            NICHOLAS REYES
19                                                            Counsel for Defendant
                                                              MIGUEL ZUNIGA ARTEAGA
20
     Dated: January 18, 2021
                                                              /s/ per email authorization
21                                                            RICHARD A. BESHWATE
22                                                            Counsel for Defendant
                                                              MIGUEL ANGEL SANCHEZ-
23                                                            MEZA

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00212-DAD-BAM Document 56 Filed 01/19/21 Page 5 of 5


 1   Dated: January 18, 2021                               /s/ per email authorization
                                                           HARRY DRANDELL
 2                                                         Counsel for Defendant
                                                           VINCENTE SALVADOR
 3                                                         ARENAS-GARCIA
 4
                                                   ORDER
 5
            IT IS SO ORDERED that the status conference is continued from January 27, 2021, to April 28,
 6
     2021, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to 18
 7
     U.S.C.§ 3161(h)(7)(A), B(iv) and 18 U.S.C. § 3161(h)(7)(A), B(ii).
 8

 9
     IT IS SO ORDERED.
10

11      Dated:    January 19, 2021                           /s/ Barbara   A. McAuliffe      _
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME            5
30    PERIODS UNDER SPEEDY TRIAL ACT
